, "AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl   +
                                                                                                                                                     '1


                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                JUDGMENT IN A CRIMINAL CASE
                                   v.                                           (For Offenses Committed On or After November 1, 1987)


                         Tereso Ramirez-Santos                                  Case Number: 3:19-mj-23734

                                                                                Chloe S. Dillon
                                                                                Defendant's Attorney


  REGISTRATION NO. 60022308
  THE DEFENDANT:
   IZI pleaded guilty to count(s) _1_.:__cof-'-C-'--'o-'--'m=pl"'fil-·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                    Nature of Offense                                                           Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 I
   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                 •    TIME SERVED                           )6 _ 4
                                                                                  \__.,(-,...)_ _ _ _ _ _ _          days

    IZI Assessment: $10 WAIVED l:8J Fine: WAIVED
   l:8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, September 12, 2019
                                                                             Date of Imposition of Sentence



                                                                             HONORABLE RICHARD L. PUGLISI
                                                                             UNITED STATES MAGISTRATE JUDGE


 Clerk's Office Copy                                                                                                      3:19-mj-23734
